Per Curiam.
This cause was argued with No. 238 (see McGonnell v. Orange, Adv. R. 541), a certiorari of a certain resolution suspending rules of the police department of Orange, the effect of which, as we have just held in that ease, was substantially to oust the relator from his office. The present application is for a writ of mandamus requiring the director of public safety and the captain of police to permit the relator to resume his duties in the same manner in which he was performing them prior to the adoption of the resolution. The facts being undisputed and the law having been declared in the certiorari case, relator seems plainly entitled to the relief prayed.
Let the peremptory writ issue accordingly.